Citation Nr: 0919958	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include as secondary to a service-connected back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to service connection for a 
left foot disorder, to include as secondary to a service-
connected back disability.

In August 2007, the Board reopened and remanded the matter to 
the RO via the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claim 
(as reflected in a March 2009 supplemental statement of the 
case) and returned this matter to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2008).  

The Veteran contends that he currently suffers from a left 
foot disability as a result of his service-connected back 
disorder. 

In a private treatment noted dated October 2001, T.E.B., 
M.D., an orthopedic surgeon opined that it was as likely as 
not that plantar fasciitis of the left foot and the left knee 
arthritis were secondary to the Veteran's previous underlying 
back condition.  He stated that his findings were based on 
his review of the supplied medical documents from his 
previous back injury and from his current medical records 
dating from his initial visit in June 2000. 

In December 2002, the Veteran underwent a VA examination to 
determine the nature and etiology of his left foot 
disability.    Because the x-ray report was not immediately 
available, the podiatrist gave a differential diagnosis of 
periostitis, inferior surface, both heels, with or without 
heel spur.  The examiner noted that if it was periostitis, 
the pain was not created by the service-connected 
hemilaminectomies, but to some degree, favoring the way the 
Veteran walked and the addition of weight to his body, could 
have indirectly contributed to heels becoming more inflamed 
on weightbearing because of the necessity to shift weight 
from side to side.  In many other cases, the podiatrist 
noted, there has been a diagnosis of periostitis which is not 
related to any back problem.  The periostitis indirectly can 
affect back pain because, in fact, the antalgic gait will 
create problems for the back.  The back could indirectly 
effect the feet and the feet could indirectly effect the 
back.  But as far as a direct connection between the two, it 
appeared unlikely.  The physician's opinion is, to say the 
least, confusing.

Because of the confusion caused by this opinion, the case was 
remanded for another VA medical examination addressing the 
left foot disorder.  The examiner was requested to provide a 
complete rationale for any opinion expressed.  

The Veteran underwent a second VA feet examination in 
February 2009.  At the conclusion of the examination, the 
podiatrist diagnosed plantar fasciitis, indicating that it 
was not related to his service-connected disability.  No 
rationale was provided for the opinion.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In the present case, a private physician has stated that 
plantar fasciitis of the left foot was secondary to the 
Veteran's previous underlying back condition, while the 
December 2002 VA physician has waffled in his opinion, and 
the February 2009 podiatrist provided no basis for her 
opinion.  

In view of the forgoing, case is REMANDED for the following 
actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated his left foot disorder since 
December 2008.   After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for 
an appropriate VA orthopedic examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician is to provide 
an opinion as to the whether it is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's present left foot disabilities, 
including plantar fasciitis, are either 
caused or aggravated as a result of his 
service-connected back disorder.  An 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  `All examination 
findings, along with a complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




